Citation Nr: 1503445	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-29 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cold injury residuals.


REPRESENTATION

Veteran represented by:	Robert K. Gruber, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1952 to December 1953.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The current jurisdiction of this matter is in Denver, Colorado.  

The Board previously remanded this case for additional development in December 2013.  At that time, there were several additional claims before the Board.  These claims were also remanded so that a statement of the case (SOC) could be issued in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  Review of the claims file shows that such a SOC was issued in August 2014.  To date, the Veteran has not filed a substantive appeal in response to this SOC however, and as such, these issues are not currently before the Board and will not be addressed herein.

The Board also notes that the Veteran was previously represented by a private attorney, however, he changed representation to attorney Robert K. Gruber in February 2014.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of that hearing has been associated with the claims file.

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no relevant documents in the Veterans Benefits Management System.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

There is no current diagnosis of cold injury residuals related to service.


CONCLUSION OF LAW

The criteria for service connection for a cold injury residual have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008 that fully addressed all notice elements.  The claim was then readjudicated in an August 2014 supplemental statement of the case. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs are unavailable as they are presumed to be destroyed in a fire; however, the RO attempted to obtain these records, documented the file with a memorandum of unavailability, and properly notified the Veteran of such unavailability in a March 2008 letter.  As such, there is no prejudice to the Veteran in moving forward with a decision without such records.

The Board also notes that medical records from Saint Anthony Senior Health Center, a private treating facility, are not associated with the claims file.  Review of the claims files shows that VA attempted to obtain such records, but was notified that the Center required a facility-specific release form in order to release these records to VA.  This form was sent to the Veteran in April 2014.  However, the Veteran did not respond to VA's request to sign and return this form.  VA does not have a duty to obtain records for which the Veteran has not returned a release form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (providing that the duty to assist is not a one-way street).  

Finally, the Board notes that during his July 2014 VA examination, the Veteran reported being treated for pain and swelling of the feet shortly after service.  Such records are also not associated with the claims file.  However, the Board notes that in regard to these records, the issue central to the Veteran's cold injury residual claim is whether the Veteran has a current diagnosis of such injury.  As will be discussed below, the Veteran does not have such a diagnosis.  As such, medical records from approximately 50 years ago, regarding possible pain and swelling of the feet, would not assist the Veteran in his claim, as these records would not discuss whether the Veteran has a current diagnosis of cold residual injury during the appellate period.  As such, the Board may proceed with review of the Veteran's claim.  

The Veteran was also afforded a VA examination in July 2014.  The Board finds that this examination was adequate because the examiner reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis with an explanation.  

The Board is satisfied that there has been substantial compliance with the prior December 2013 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the December 2013 remand, the Board requested that the agency of original jurisdiction (AOJ) obtain a VA examination.  The Veteran underwent such an examination in July 2014; the examiner answered the required questions and noted the 2008 private opinion.  Accordingly, there has been substantial compliance with prior Board remands.  

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in August 2013.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, explained the elements of service connection, noted the reason the claim for service connection for cold injury residuals was previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where records are determined to be burned in the 1973 fire, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). But even assuming that the service records were burned, there is no heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).
 
The Veteran's service treatment records are unavailable.  However, the Veteran has provided credible testimony that due to the conditions under which he served, his feet became very cold on several occasions, so that they were painful.  He testified that his sergeant would not take him to a medical clinic for this condition and that he believed the condition was frostbite.  He testified that he has experienced swelling and pain in his feet since service and that he has to be careful not to let his feet get too cold.  The Veteran's son testified that his father walks with a shuffle.  The Veteran also noted during his hearing, that the exposure to cold while in service caused injury to his face as well.

The Veteran submitted a September 2008 letter from a private doctor.  The physician noted that he had treated the Veteran for worsening symptoms of peripheral neuropathy with pain and discomfort in the tips of the feet, especially during cold weather.  The physician noted that the Veteran had reported experiencing these symptoms since his frostbite injury in service.  The physician stated that the Veteran had discomfort consistent with post frostbite-like symptoms and was treated minimally during service, consistent with care at that time.  However, the letter did not provide a supporting explanation for the conclusions.

The Veteran also submitted a June 2013statement from another private doctor.  In this statement, the physician noted that the Veteran reported frostbite in the trenches while in service, but was not allowed to seek medical treatment.  The statement then noted that the Veteran had persistent feet problems.  The statement did not provide a diagnosis or an etiology opinion.

A VA examination was conducted in July 2014.  That examiner found no objective evidence of a cold injury residual based upon her review of the medical record, examination of the Veteran, and radiographic imaging.  As there was no evidence of a current diagnosis of cold injury residual, the examiner found that such a condition could not be related to service.  The examiner noted that x-rays indicated bilateral bunions, as well as degenerative changes of the right foot.  However, she opined that such changes were likely the result of the aging process and not a cold injury from the 1950s.  She went on to opine that the x-rays did not show any changes usually seen with cold injury. 

The VA examiner also performed a sensory examination and found isolated sensory findings of the left foot, with decreased sensation to monofilament testing only on the left medial great toe and left lateral foot.  She opined that these findings, in conjunction with an absent DTR isolated to the left ankle, were consistent with L5-S1 distribution.  She went on to opine that the isolated unilateral sensory loss with unilateral deep tendon reflex absence strongly suggested an etiology other than cold injury residual.  The examiner also noted that neurological examination of the bilateral upper extremities, right lower extremity, and face was normal.  Of note, the examiner also reported that other than the feet, the Veteran denied cold injury to any other area of his body at that examination.  The examiner noted that while the Veteran had reported intermittent numbness and cramping of his fingers, the Veteran denied in service cold injury to his hands and further opined that there was no objective evidence of a muscular or neurologic condition of the hands.  

Despite the Veteran's credible assertions of exposure to cold during service, service connection cannot be granted.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the most probative evidence of record indicates there are no cold injury residuals.  Although the Veteran was found to be experiencing bunions, degenerative changes of the right foot, and unilateral sensory loss of the left foot, the VA examiner provided adequate medical opinions supported by rationale that such conditions were not related to the Veteran's in service exposure to the cold.  The examiner found no other disorders.  The Veteran's 2008 private opinion noted the Veteran was treated for symptoms of peripheral neuropathy, but did not indicate how this diagnosis was reached and the Veteran did not return the release in order to obtain any treatment records.  All other VA and private treatment records do not contain any such diagnosis.  Similarly, the 2013 private physician statement noted persistent feet problems, but provided no diagnosis.  As such, the private medical opinions are of little probative value in this case.  The Board finds that the opinion of the 2014 VA examiner is more persuasive in this case, the examiner provided extensive explanations for the conclusions.  The examiner also conducted and explained extensive radiological, sensory, and neurological testing.  

The Board acknowledges that the Veteran contends that he has cold residual injury and that it is related to service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of the Veteran's pain and swelling of the feet, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, even the VA medical examiner evaluating the Veteran, with her medical experience and training, performed several medical tests on the Veteran to determine the diagnosis and etiology of such symptoms.  The conclusion that these symptoms are related to other factors outweighs the Veteran's lay statements.  As such, the VA examiner's medical opinions, which were supported by appropriate and relevant medical testing, are more probative than the Veteran's lay assessment of his condition.

The Board finds that there is no evidence of record providing a diagnosis of cold injury residuals for the Veteran.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  


ORDER

Service connection for cold injury residuals is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


